28:




       OFFICE   OF THE   ATTORNEY    GENERAL        OF TEXAS
                            AUSTIN




BonorableCerl C. l?ardfn(Jr., Seoretsrp
Texas State Board of Dental Examiners
311 Nomood Ruilding
Austin, Texas
Dear Sir:




                                               in   00Oaitions   is




                     Board.of Dental Examiners shall
                    hereby authorized to refuse to
                    to praotlce dentistry to any per- .
                   who have been guilty, in the opin-
                  ard, of violating any of the provi-
    sions of the Statutes of The State of Texas relating
    to the practioe of dentistry, or any provis,ionsof
    Chapter 7 of Title 12 of the Fenal Code of the
    State of Texas, within twelve (12) ;rionths
                                              prior to
    the filing of an applioaticq for such license.'
         "Concerning this provision, Is the suthority
    therein granted to the Board discretionaryor
Donorable Oar1 C.,Hardin,Jr., Page 2            .


    mandatory3 Does the Boar&have the authority.to
    wsvle such violations and examine the applicant
    In spite of it?
         @%uustthe violation have occurred within
    twelve (12) months of the filing of the applica-
    tion? Does this ,meanthat after the expiration
    of that time, the Board must examine an applicant
    who, for fnsta,uca,practiced illegslly~inTexas
    fourteen (14) months before filing his application
    for examination?
         *Or aoes this provision mean that the Board
    must do its refusing within twelve (12) months of
    the violation?
         "Artiole 4549 of the Civil Statutes, Chepter
    9, Title 71, also covers this refusal of the Doard
    to examine an applicant. This article does not
    mention any time.limitationupon the Board's au-
    thority. Can the Doard, then, refuse to examine
    an applicant under Artlole 4549 even if the tvielve
    months have expired and bar suoh refusal under
    Article 752~ quoted above?
           “.’   l   .   .”



           The statutes       pertinent to your inquiry are;
           Article       4549, as amended, reads iu part as follows:
         "The State Board of Dental Examiners shall
    have authority to refuse to examine any person or
    refusesto issue a lioense to any person for any
    one or more of the Solloaing causes:
         "(a) Proof of presentationto the Eoard of
    any dishonest or fake evidence of qualification
    or being guilty of any,illegality,fraud or de-
    ception in the proooss of examination, or for the
    purpose of securing,a lloense.
         *(b)  Proof of ahronic or habitual intosioa-
    tlon or eddiotion to drugs on the pert of the ap-
    plioant.
hcnorableCarl 0. ~Kilrdin,
                         Jr?, Page 3


          "(0) Proof that the applioant has been guilty
     of dishonest or illegal praotioos in or connected
     with the practice of dentistry.


          Article 7520, Seotion 3, is quoted in your letter
and was added by the,kots of 1937, 45th Legislature,p. 1346,
chapter501.
          Chapter 7, Title 12 of Penal Code, State of Texas,
dealswith the subject of Ventistryv, such as requiring,a
person to obtain a license to practice dentistry (P. C., Art.
747); to comply with .thelaw (P. C., Art. 74S); the reoorda-
tlon of the license (P. C., hrt. 749); prohibitingpracticing
when license is revoked (P. C., Art, 750); license to be ex-
hibitedin the dentist office; enjoining dentists to practice
undar ow proper name instead of a oorporate or trade name
(2. C., Art. 752); etc.
            You desire to know whether the suthority granted
'tothe Board is discretionaryormandator~y. .It is our opin-
 ion thst these provisions (P. C., Art. 75EO and R. 3. 1925,
Art. 4549, as amended) are discretionaryand the Board can,       '.
 in the exercise of its judgment,examinethe applicant. It
 la also our opinion that the twelve months period mentioned
 In P. c.., Urt. 7520, maans twelve months previous to and im-
aedlatelypreoeding the date of the filing of the application.
If the applicant had not practiced illegally in Texas for
fourteenmonths precedina his application end presuming he
POESeSS6d   ell qualificstions,the Board &ould permit him to
 teke the examinetion. However, if the applicant'engaged in
any illegal practice during .thetwelve months immediately
 FreOedlngthe date of his filing then it is discretionary
81th the Board whether or not the epplicent be permitted to
 take the examination. VB ara further of the opinion that
the time limitationmentioned In the P. C., Art. 7520, is
ePPlicableto the quoted provisions of Art. 4549, as amended.
          The fundamentalrule in the oonstruction of a stat-
ute is to give cffcot to tha intentionof the Legislature
*nd all statutes relating:to the same gorsral subjkot should
be construed toRethor. Gram v. ~Colficld(C. A. 116 S. :'r.2d.
)%9). In :!c>rldov. Clz>@z, 1~10Tax. 71, 166 S. X. 28 125,
it was held-at   all statutes "are presumed to be enacted
    .HonorableCarl 0. Herdin, Jr., Page 4


    reference t0 it, end are to be construed in connectionwith
    and in harmony with existinzTlaw, and their meaning is to bc
    determinedin connection not onlv y:ithconm~onlaw and Conati-
    tution but also with referenca t'bother statutes and court
    dooisions.N And in StanPord v. Butler (Sup. 1944), 181 S. :?.
    21 269. 153 A. L. R. 1054. the court held that uAll statutes
    b pari m?~teriaare to be-construedto;let;nras if they were
    cne law, and if it cm be catherod from a subsequent ststute
    in par1 materia, whet~meaningLegislature attaches to words
    of a former statute, this willamount to a lo~islative declar-
    ation of its meaning and will govern constructionof first
    statute."
             Our Supreme Court in Natl. Surety Corp. v. Ledd
    (1938),115 S. V. 2d 600,,602, has said:
                 "In the constructionof   laws, courts will
        not hesitate to con&true !?ordsin ~ord6r to carry
        out the expressed.intention of'the Legisleture.
        In many cases~the tord *may* has been construed
.       to mean 'shall', on& vice versa. The rule is
        governed by the intention expressed in the statute,
         * .   ,. "

              The time limitation (peri,cdof forgiveness)pre-
    aorlbed in F. C., Art. 752c, is not an innovationin our juris-
    prudence. It has'existed from time imemorial and had its
    beginningin OUT moral teachings of forgiving our neighbor    '
    "the hurt that he hath done unto thee" (Ecclesiastes28:2)*
    Our Penal Code, Article 2, specificallyprovides that "the
    objeot of punishment,is to suppress crime and reform,the of-
    fender". And in this connection,our courts have held that
    remotenessof conviction for crime protects a witnessagainst
    impeachmentand "that the period of time in whioh reformation
    of the witness should be presumed to have taken~placeaeted
    Bith the beginning of his enal servitude". Bernard's v.
    Austin, (Dallas C. A. 1927P 300 S, %, 256, 259 1.0.
                                               Yours very truly